 

Exhibit 10.1

 



[image_001.jpg]

 

 

 

 

 

 

December 30, 2016

 

 

 

 

 

 

 

James P. Mullaney, CPA

57 Oregon Street

Long Beach, New York 11561

 

Dear Mr. Mullaney:

 

It is my pleasure to extend the following offer of employment to you on behalf
of iBio, Inc.

 

Title: Chief Financial Officer

 

Reporting Relationship: The position will report to Robert Kay, Chairman and
CEO.

 

Job Description and Goals or Objectives: Direct, prepare and manage timely filed
SEC reports and manage external auditors and Sarbanes Oxley compliance. Work
with executive team on business and financial strategy, capital formation, and
establishment and maintenance of accounting, budgeting, and cost analysis and
control procedures. Develop and prepare internal management information
materials, including budgets, monthly budget variance and cash flow statements,
and quarterly Board of Directors presentation materials, and information as
needed for reporting to shareholders and analysts.

 

Base Salary at Commencement: $200,000 on an annual basis, and subject to
deductions for taxes and other withholdings as required by law.

 

Sign-on Bonus: You will receive, as a sign-on bonus, the sum of $20,000 within
one month after commencement of employment. If you elect to terminate your
employment for any reason during the first six months, you will repay the
Company one-sixth (1/6) of $20,000 for each full month of your total employment
less than six months.

 

Other Compensation: iBio, Inc. currently is contemplating adjustments to senior
management compensation, but has no adjustment plan in effect at this time.
However, should a plan be developed and implemented in the future, based upon
goals and objectives agreed, and on a formula approved, by the Company’s Board
of Directors, you will be entitled to participate as a member of senior
management. If adjustments made to your compensation, together with your Base
Salary and Sign-on Bonus, have not otherwise resulted in your receipt of at
least $240,000 in total compensation for the first twelve months of your
employment, the Company will pay to you an additional bonus to assure you will
have received total compensation of $240,000 for such period.

 



600 Madison Avenue, Suite 1601 · New York, NY 10022-1737 · Tel: 302-355-0650 ·
Fax: 302-356-1173 · www.ibioinc.com

James P. Mullaney, CPA

December 30, 2016

Page 2 

 

 

Benefits: As part of your total compensation package, you shall receive such
fringe benefits as are from time to time generally provided to our senior
executives under any group life, medical, dental and vision insurance for you
and your eligible dependents. A letter providing additional information on these
benefits will follow within a few days.

 

Stock Options: As part of your total compensation package, you will be awarded
an initial option to purchase 150,000 shares of iBio common stock. The option
will vest annually over a period of three years. In addition, you will be
eligible to participate in future equity incentive programs should such programs
be established.

 

Vacation: Vacation is accrued at the rate of three weeks per year to be taken in
accordance with the regular procedures of the Company.

 

Travel Expenses: Normal and reasonable expenses will be reimbursed on a monthly
basis per company policy and upon completion of the appropriate expense request
form.

 

Start Date: March 1, 2017 or sooner.

 

Proprietary Information and Inventions Agreement: A copy of our standard
agreement regarding company proprietary information and inventions made by
employees is attached. This agreement must be signed prior to start.

 

Miscellaneous: For purposes of federal immigration law, you will be required to
provide to the Company documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to us
within three (3) business days of your date of hire.

 

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other activities that conflict with
your obligations to the Company. Similarly, you agree not to bring any
third-party confidential information to the Company, including that of your
former employer(s), and that in performing your duties for the Company, you will
not in any way utilize any such information.

 

Your employment with iBio, Inc. is at-will and either party can terminate the
relationship at any time with or without cause and with or without notice.

 

This offer letter, along with referenced documents, represents the entire
agreement between you and iBio, Inc. and supersedes any previous statements and
representations. No other provisions for compensation or other benefits are
implied.

 



600 Madison Avenue, Suite 1601 · New York, NY 10022-1737 · Tel: 302-355-0650 ·
Fax: 302-356-1173 · www.ibioinc.com

James P. Mullaney, CPA

December 30, 2016

Page 3 

 

 

Please indicate your acceptance of this offer by signing the offer letter and
returning it to me. We look forward to working with you at iBio and trust that
this offer will be acceptable to you.

 





  Very truly yours,       /s/ Robert B. Kay   Robert B. Kay   Executive Chairman
and CEO



 

Enclosure 

 





/s/ James P. Mullaney   James P. Mullaney, CPA         Date: January 1, 2017    
   

 





600 Madison Avenue, Suite 1601 · New York, NY 10022-1737 · Tel: 302-355-0650 ·
Fax: 302-356-1173 · www.ibioinc.com

